DETAILED ACTION
Comments
1.	The preamble of dependent claim 20 have been changed to ‘The HEMT device” as discussed on 11/25/21 in order to be consisting with the independent claim 1 in condition for allowance. 

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sam Yip on 11/23/21 and 11/25/21.
The application has been amended as follows:
 In claim 1, line 1, “A semiconductor device” has been changed to “A HEMT device”
In claim 1, line 5, “structure” has been changed to “structure; wherein a width of the doped semiconductor structure is between approximately 10 nm and approximately 10 micrometers and a thickness of the doped semiconductor structure is between approximately 2 nm and approximately 1000 nm; wherein a doping concentration of the doped semiconductor structure ranges from approximately 1016 cm-3 to approximately 1020 cm-3; a gate conductor disposed on the barrier layer, wherein the doped semiconductor structure is disposed below the drain and extends  a source disposed on the channel layer and is surrounded by the barrier layer”
In claim 5, line 1, “The semiconductor device” has been changed to “The HEMT device”
In claim 7, line 1, “A semiconductor device” has been changed to “A HEMT device”
In claim 7, line 7, “conductor” has been changed to “conductor; wherein a width of the doped semiconductor structure is between approximately 10 nm and approximately 10 micrometers, a thickness of the doped semiconductor structure is between approximately 2 nm and approximately 1000 nm, and a doping concentration of the doped semiconductor structure ranges from approximately 1016 cm-3 to approximately 1020 cm-3; a source disposed on the channel layer and is surrounded by the barrier layer”
In claim 8, line 1, “The semiconductor device” has been changed to “The HEMT device”
In claim 18, line 1, “The semiconductor device according to claim 4” has been changed to “The HEMT device according to claim 1”
In claim 19, line 1, “The semiconductor device according to claim 4” has been changed to “The HEMT device according to claim 1”
In claim 20, line 1, “The semiconductor device according to claim 1” has been changed to “The HEMT device according to claim 1”

Cancel claims 2 – 4, 6, 9 - 17

				Reasons for Allowance
3. 	The following is an examiner's statement of reasons for allowance:
 wherein a width of the doped semiconductor structure is between approximately 10 nm and approximately 10 micrometers and a thickness of the doped semiconductor structure is between approximately 2 nm and approximately 1000 nm; wherein a doping concentration of the doped semiconductor structure ranges from approximately 1016 cm-3 to approximately 1020 cm-3; a gate conductor disposed on the barrier layer, wherein the doped semiconductor structure is disposed below the drain and extends toward a portion below the gate conductor; a source disposed on the channel layer and is surrounded by the barrier layer as recited in claim 1, and a HEMT device comprises the channel layer comprises a doped semiconductor structure that is disposed between a portion below the drain and a portion below the gate conductor; wherein a width of the doped semiconductor structure is between approximately 10 nm and approximately 10 micrometers, a thickness of the doped semiconductor structure is between approximately 2 nm and approximately 1000 nm, and a doping concentration of the doped semiconductor structure ranges from approximately 1016 cm-3 to approximately 1020 cm-3; a source disposed on the channel layer and is surrounded by the barrier layer” as recited in claim 7.
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
fig. 5 of Shrivastava et al. (10553712) discloses a semiconductor device, comprising: a channel layer (a layer 508 functioning as a channel layer); a barrier layer (AlGaN or AlN barrier layer) disposed on the channel layer (the layer 508 functioning as the channel layer); and a drain 

    PNG
    media_image1.png
    347
    501
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/TAN N TRAN/
Primary Examiner, Art Unit 2826